Title: To Alexander Hamilton from Tench Coxe, 29 July 1794
From: Coxe, Tench
To: Hamilton, Alexander



T: D: R: O: July 29th 1794
Sir

I have this moment received under cover from the Secy. at War an open letter for you of the 28 inst. desiring an arrangement for supplies to be made at Fredericksburg Virga. for a recruiting rendezvous for the new Corps of Artillerists & Engineers. In that letter he refers to a similar letter to you of the 16th of June, desiring several arrangements of the same kind to be made for the same corps. Of this I have never received any information. I have to request the favor of the secretary’s said Letter of the 16th. ult. with copies of such as you may have written on the subject, or to be informed whether any order has been taken in pursuance of that application.
With great respect I have the honor to be Sir yr. mo Obedt. Servt.

Tench Coxe Commissr. of the Reve.
The Secy. of the Treasy.

